Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s communication filed on 7/28/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior  art neither teach nor suggust “ an optoelectronic component, wherein: the active region of the semiconductor body is designed to emit electromagnetic radiation; the semiconductor body has a first radiation exit surface at a main surface of the second region facing away from the active region; at least part of the electromagnetic radiation generated in operation exits the semiconductor body through the first radiation exit surface; the semiconductor body comprises a first electrical connection layer and a second
electrical connection layer, wherein the second electrical connection layer is arranged at
least partially in the recess; and a radiation transmissive carrier is arranged downstream from the first radiation exit surface, wherein the radiation transmissive carrier is materially bonded to the
semiconductor body by a radiation transmissive bonding layer; wherein the extent of the contact region along the main extension plane of the semiconductor body corresponds to the extent of the recess along the main extension plane of the semiconductor body” as claimed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816